Citation Nr: 0513897	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  05-10 895	)	DATE
	)
	)


THE ISSUE

Whether the June 4, 1963, decision by the Board of Veterans' 
Appeals (Board) denying service connection for residuals of 
frozen feet should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The appellant served on active duty from November 1950 to 
September 1952.

This case comes before the Board on motion by the appellant 
asserting clear and unmistakable error in a June 4, 1963, 
Board decision.  In that decision, the Board denied service 
connection for residuals of frozen feet.


FINDING OF FACT

The June 1963 Board decision was supported by the evidence 
then of record, and was consistent with the applicable law 
and regulations extant at that time.


CONCLUSION OF LAW

The Board's decision of June 1963 was not clearly and 
unmistakably erroneous as to the denial of service connection 
for residuals of frozen feet.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1403(a) & (c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, through his representative, contends that the 
June 4, 1963, Board decision contains clear and unmistakable 
error.  Specifically, he states that at the time of the Board 
decision, the evidence showed that the appellant had 
sustained frostbite in service and had residuals of frozen 
feet and that service connection should have been granted 
based upon the evidence that was in the record.  He asserts 
that had the principles of service connection been applied 
correctly, service connection would have been granted for his 
feet.  In particular, he states that the Board erred in not 
applying 38 U.S.C. § 354 (currently 38 U.S.C.A. § 1154) and 
38 C.F.R. § 3.303 in its determination.

I.  Legal Criteria

Under 38 U.S.C.A. § 7111, the Board has been granted 
authority to revise a prior Board decision on the grounds of 
clear and unmistakable error.  Clear and unmistakable error 
is defined as:

A very specific and rare kind of error of 
fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a) (2003).  To warrant revision of a 
Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2004).  Examples of 
situations that are not clear and unmistakable include, a 
changed diagnosis, i.e., a new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; the 
Secretary's failure to fulfill the duty to assist; and, 
allegations based on improper evaluation of evidence, i.e., a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d)(1)-(3) (2004).

Prior decisions issued by the Court on the issue of clear and 
unmistakable error in an RO rating decision provide guidance 
for determining whether clear and unmistakable error exists 
in a Board decision.  The Court has defined clear and 
unmistakable error as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  The Court has also held that a finding that 
there was such error "must be based on the record and the 
law that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or law, that when called to the 
attention of later reviewers, compels a conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Or, stated differently, a 
successful claim for clear and unmistakable error requires a 
showing that the error was "outcome determinative."  Bustos 
v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999). 

II.  Relevant Factual Background and Law

The service medical records show that the appellant was seen 
in January 1952 with an ill-defined condition of the feet 
with hyperhydrosis.  A September 1952 report of medical 
examination, conducted at the time of the veteran's 
separation from service, shows that clinical evaluation of 
the feet was normal.  

In June 1962, the appellant submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating 
that he was seeking compensation for frozen feet.  

A June 1962 statement from a private physician, Dr. JM, shows 
that the appellant had been treated for decreased peripheral 
circulation.  Dr. JM stated that examination showed trophic 
changes of the feet associated with a secondary fungus 
infection.  He described the disease as gradually 
progressive.  He stated the appellant had definite peripheral 
arteriolar disease due to "frost bite" while in Korea.  

A July 1962 statement from a friend, JR, stated he had known 
the appellant since June 1949, and that the appellant was in 
"perfect condition" physically prior to his entrance into 
service.  He stated the appellant was hospitalized in 1961 
with swollen feet, which he stated he felt were attributable 
to the appellant's service.  

An August 1962 statement from a fellow soldier, PK, shows 
that the served with the appellant and that he remembered 
that the appellant had frozen his feet while in service and 
had to be carried because he was "partially paralyzed."  

A September 1962 VA examination report shows that the 
examiner noted the appellant's history of frozen feet in 
service.  He examined the appellant's feet and found no 
infection or ulceration.  The femoral arteries pulsated 
equally.  Posterior tibialis and dorsalis pedis were 
palpable.  The pulsations in the right posterior tibialis 
were weaker than those in the left foot.  X-rays of the leg 
vessels showed no calcification.  The diagnosis was 
"Peripheral arteriolar disease due to frostbite not found."

A November 1962 private medical record shows that the 
appellant was diagnosed with bilateral plantar neuroma.  

In the June 1963 decision, the Board noted the in-service 
finding of the condition of the feet with hyperhidrosis.  It 
determined that although the appellant had maintained he had 
suffered from frostbite in service, there was no showing in 
the service medical records of frostbite of the feet.  It 
noted that the separation examination showed that examination 
of the feet was normal and that a VA examination report had 
shown that the appellant did not have any residuals of frozen 
feet.  It stated that the plantar neuromas had been recently 
diagnosed and were not attributable to service.

The applicable regulations in effect at the time of the June 
1963 Board decision are essentially the same as those 
currently in effect.  Under 38 C.F.R. § 3.303(a) (1963), it 
stated that service connection basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service.  See also 38 U.S.C. § 310.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id. at (d).  

Under 38 U.S.C. § 354(b), it stated the following, in part:

In the case of any veteran who engaged in 
combat with the enemy in active service . 
. . the [Secretary] shall accept as 
sufficient proof of service-connection of 
any disease or injury alleged to have 
been incurred in or aggravated by such 
service satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service, and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service-
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.  The reasons 
for granting or denying service-
connection in each case shall be recorded 
in full.

See also 38 C.F.R. § 3.304(d) (1963).  

III.  Analysis

As stated above, the appellant argues that the Board erred in 
not applying 38 U.S.C. § 354(b) and 38 C.F.R. § 3.303 to the 
appellant's claim for service connection.  He states that had 
the Board applied that law and considered all the evidence of 
record, the Board would have granted service connection for 
residuals of frozen feet.  

The Board has carefully reviewed the evidence of record at 
the time of the June 1963 Board decision and the law extant 
at that time and concludes that the application of the law to 
the facts in this case is against a finding that clear and 
unmistakable error was committed by the Board in its June 4, 
1963, decision when it denied service connection for 
residuals of frozen feet.  The reasons follow.

Regarding the appellant's argument that the Board failed to 
consider 38 U.S.C. § 354(b) in its June 1963 decision, this 
Board finds that while that may be true, the failure to 
consider that statute would not have manifestly changed the 
outcome of the decision.  First, it must be noted that at 
that time, the appellant did not claim that he developed 
frostbite while engaging in combat.  He claimed he had 
developed frostbite while in Korea, but there were no 
allegations by the veteran that the frostbite occurred while 
he was engaging in combat.  Thus, the statute had not been 
implicated based upon the facts that were before the Board.  

Regardless, that statute does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  The Board is 
aware that this caselaw did not exist at the time of the June 
1963 Board decision; however, the statute that the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) 
addressed in this case 38 U.S.C. § 1154(b) (formerly 354(b)), 
which has not changed since the 1963 Board decision.  In this 
case, the Federal Circuit was neither providing a new 
interpretation of the statute nor creating new law; rather, 
it was merely confirming what the regulation states-that a 
combat veteran may assert that he had a disease or injury 
while engaging in combat and that such should be accepted as 
true even though there is no documentation of such in the 
service medical records.  See Collette, 82 F.3d at 392.  
Thus, the Board finds that it is proper for it to rely on the 
Federal Circuit's holding in making the determination that 
back in 1963, a combat veteran was entitled to allege that he 
had incurred a disease or injury in service as long as it was 
consistent with the circumstances, conditions, and hardships 
of such service.  

It is clear from the Board's 1963 decision that it had 
evidence before it that the appellant had post service 
residuals of frostbite from service and evidence that the 
appellant had no residuals from alleged frostbite in service.  
The evidence against residuals of frostbite were the 
separation examination, which showed that clinical evaluation 
of the appellant's feet was normal, and the September 1962 VA 
examination report, which showed that the examiner determined 
that there was no evidence of peripheral arteriolar disease 
due to frostbite.  The evidence supporting residuals of 
frostbite was the June 1962 letter from a private physician, 
which showed that he found the appellant had residuals from 
frostbite in service.  That physician specifically attributed 
the appellant's peripheral arteriolar disease to frostbite in 
service.  In its determination, the Board gave more probative 
value to the separation examination and the September 1962 VA 
examination report than it did the evidence that supported 
the veteran's claim.  The 1963 Board applied 38 C.F.R. 
§ 3.303 in considering the veteran's claim.  

The Board finds that the moving party has failed to show that 
the June 1963 Board decision was clearly and unmistakably 
erroneous, particularly to the extent that had any alleged 
errors not been committed, the outcome in the case would have 
been manifestly different.  See Fugo, 6 Vet. App. at 44.  The 
gist of the appellant's argument is that service connection 
was wrongfully denied.  Here, the evidence at the time of the 
June 1963 Board decision was both favorable and unfavorable 
to the veteran's claim.  An attack on the basis of the denial 
relates to how the facts were weighed, which, as stated 
above, cannot form a basis for a finding of clear and 
unmistakable error in a prior Board decision.  38 C.F.R. 
§ 20.1403(d)(3).  Whether to grant or deny service connection 
for residuals of frozen feet was debatable.  

For the reasons stated above, the Board finds that the June 
1963 decision was not fatally flawed factually or legally at 
the time it was made, nor when viewed in light of the entire 
record at that time, would have manifestly changed the 
outcome of the decision but for the error.  See 38 C.F.R. § 
20.1403(a) & (c).  Additionally, the Board finds that it is 
not "absolutely clear that a different result would have 
ensued" had the Board considered 38 U.S.C. § 354(b), and 
therefore the error complained of cannot constitute clear and 
unmistakable error.  See 38 C.F.R. § 20.1403(c).  The Board 
disagrees with the appellant's assertion that the 1963 Board 
failed to apply 38 C.F.R. § 3.303 to the appellant's claim.  
The error alleged must be "undebatable," which the Board 
finds is not shown in this case.  Accordingly, the Board 
concludes that the June 4, 1963, decision was supported by 
the evidence then of record and was not clearly and 
unmistakably erroneous.  38 C.F.R. § 20.1403(a).


ORDER

The motion alleging clear and unmistakable error in the 
Board's June 4, 1963, decision in denying service connection 
for residuals of frozen feet is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



